Citation Nr: 0818083	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-40 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  

3.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty with the Army from January 
1955 to January 1958, and from April 1958 to November 1958 in 
the Air Force.  He also served in the Army Reserves and the 
Kentucky Army National Guard.  

This appeal arises from January 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in July 2007.  

The issues of service connection for hearing loss and 
tinnitus are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
hearing loss and tinnitus in an August 1994 rating decision, 
which was not appealed.  

2.  The RO denied the veteran's attempt to reopen his claim 
for service connection for hearing loss in October 1998, 
which decision was not appealed.  

3.  Since the prior final denials of the claims for benefits, 
additional service medical records have been obtained.  

4.  There is no competent medical evidence which provides a 
nexus between service and the currently diagnosed respiratory 
disorder.  


CONCLUSIONS OF LAW

1.  The August 1994 and October 1998 determinations of the RO 
are final.  38 C.F.R. § 3.104 (2007).   

2.  New and material evidence has been submitted to reopen 
the claims for service connection for hearing loss and 
tinnitus.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. 
§ 3.156 (2007).  

3.  The criteria for service connection for a respiratory 
disorder have not been met.  38 U.S.C.A. § 1131 (West 
2002);38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The decision below reopens and remands the veteran's claims 
for service connection for hearing loss and tinnitus.  For 
that reason, it is not necessary address the extent to which 
VA's duty to notify and assist the veteran has been 
implemented.  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2007).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A §§  501, 5103A(f), 5108; 38 C.F.R. § 3.156 (a)(2007).  
However, 38 C.F.R. § 3.156(c)(1)(2007) provides that:  

Notwithstanding any other section in this 
part, at any time after VA issues a 
decision on a claim, if VA receives or 
associates with the claims file relevant 
official service department records that 
existed and had not been associated with 
the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this 
section. 

For purposes of VA benefits, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

The RO denied the veteran's claim for service connection for 
hearing loss and tinnitus in an August 1994 rating decision.  
As the veteran did not submit a timely notice of disagreement 
within one year of the date he was notified his claim was 
denied, the August 1994 rating decision is final.  38 C.F.R. 
§ 3.104, 20.1103 (1994).  

In July 1998, the veteran requested his claim for service 
connection for hearing loss be reopened.  This was denied in 
October 1998.  An appeal of this decision was not perfected, 
and it became final.  

The evidence received since the prior final denials includes 
additional relevant service medical records.  Therefore, 
consistent with the provisions of 38 C.F.R. § 3.156 (c) the 
claims are reopened, and to this extent this aspect of the 
appeal is granted.  

Service Connection for Respiratory Disorder

Preliminary Matters:  The Board must first address VA's duty 
to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In June 2003 the veteran submitted a claim for service 
connection for a respiratory disorder, which he described as 
tuberculosis.  The RO sent the veteran a letter in July 2003 
which explained to the veteran VA's duty to assist in 
obtaining evidence, what information was needed from the 
veteran, what the evidence must show to support his claim, 
and the status of his claim.  The veteran was kept abreast of 
the status of his claim by letters dated in November 2003, 
February 2005, and November 2007.  

As service medical records documented that the veteran was 
treated in service for respiratory disorders the Board in 
July 2007 remanded the veteran's claims.  A VA examination 
was conducted and a medical opinion obtained as to any 
relationship between his currently diagnosed respiratory 
disorder and service in December 2007.  The veteran and his 
attorney appeared and the veteran gave testimony at a 
videoconference hearing before the undersigned in December 
2006.  

The Board has noted the veteran is receiving Social Security 
disability benefits.  In this instance, the only question 
remaining was whether there is a nexus between the veteran's 
respiratory disorders treated in service and his currently 
diagnosed chronic obstructive pulmonary disease.  The Board 
carefully reviewed the "Trail Brief"  submitted by the 
veteran's attorney.  His list of medical treatment for a 
respiratory disorder does not include any medical records 
which are not currently in the claims folder.  In the remand 
and in the November 2007 letter to the veteran, he was asked 
to identify any medical providers who treated him for a 
respiratory disorder between 1958 and 1996.  The veteran has 
not identified any medical treatment received for a 
respiratory disorder during that period.  In December 2007 
the veteran responded that he had no other information of 
evidence to substantiate his claim.  For that reason, there 
would be no benefit to the veteran in delaying his claim to 
remand to obtain his Social Security records.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any award of in April 
2008.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2007).  

On service enlistment in December 1954 the veteran's lungs 
were noted to be normal and his chest X-ray was negative.  No 
additional defects were found at service entrance in January 
1955.  

Service medical records from the 1950's reflect several 
instances of treatment for respiratory problems including 
pneumonia, influenza, bronchitis, and asthma.  However, the 
April 1977 enlistment examination for the Army Reserves 
indicates the veteran's lungs were normal.  That also was the 
case at the time of a January 1980 enlistment examination for 
the National Guard where a chest X-ray was likewise negative.  

The first post service diagnosis of any respiratory disorder 
appears in VA records of hospitalization in June and July 
1996, where a past history of chronic obstructive pulmonary 
disease (COPD) was noted.  Thereafter, a private June 2002 
chest X-ray report includes an opinion that the veteran has 
COPD.  

The veteran submitted a print out from a website that defined 
COPD and outlined its causes.  The article noted that most 
often COPD was caused by smoking, with 80 to 90 percent of 
the individuals with COPD having been a long term smoker.  
Other factors which made it more likely an individual would 
develop COPD included a family history of COPD, a low birth 
weight and repeated lung infections.  

In December 2007 the veteran was afforded a VA examination.  
The VA physician reviewed the veteran's claims folder and 
history and concluded COPD was unlikely to be secondary to 
his pneumonias or colds while in the service.  In addition, 
the restrictive and interstitial defect the examiner noted 
were also considered unlikely to be related to service, and 
more likely than not secondary to chronic smoking.  

As a threshold matter, the Board noted the veteran was 
examined at service entrance in January 1955 and no disorder 
of the lungs was recorded on his examination report.  The 
veteran is therefore afforded the presumption of soundness.  
38 C.F.R. § 3.304 (b)(2007).  The presumption of soundness 
only attaches where there has been an induction examination 
in which the later complained-of disability was not detected.  
Bagby v. Derwinsk,1 Vet. App. 225, 227 (1991).  Any 
references in the service medical records to a history of 
asthma are inadequate to rebut the presumption of soundness.  
Gahman v. West, 13 Vet. App. 148 (1999).  Nevertheless, in 
order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The evidence has demonstrated the veteran currently has a 
respiratory disorder.  In addition service records include 
diagnoses and treatment of respiratory disorders in service.  
The question in this case is whether there is a nexus between 
the respiratory disorders in service and the currently 
diagnosed disorder.  Competent medical evidence is required 
to address this question.  38 C.F.R. § 3.159.  In order to 
address the third element, the Board ordered a medical 
examination and requested an opinion from a VA physician.  
The VA physician stated unequivocally it was unlikely the 
veteran's current COPD/respiratory disorders were related to 
service.  

The veteran and his attorney have asserted the veteran's 
current COPD is related to his bouts of pneumonia and 
bronchitis in service.  A lay person is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In reaching this decision the Board notes that the article 
submitted by the veteran is consistent with the opinion of 
the VA examiner.  While it indicates that repeated lung 
infections may play a role, that statement is a general 
statement which is not based on the veteran's history.  The 
Court has addressed the weight to be give to medical texts.  
Medical treatises, textbooks, and articles may be too general 
in nature to provide, alone, the necessary evidence to link a 
current disability and a disease contracted during service.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The 
medical treatise, [textbook, or article] must provide more 
than speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West. 11 Vet. App. 509, 514 (1998).  In this case the 
article states that 80 to 90 percent of COPD is attributable 
to smoking, recurrent infections is listed only as "other 
factors' that "may" make it more likely an individual will 
develop COPD.  May or may not language by a physician is too 
speculative to support a claim for service connection.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In considering the claim the Board also noted the absence of 
any records of treatment for a respiratory disorder dated 
between 1958 and 1996.  The Reports of Medical Examinations 
in the 1970's and 1980's did not include any findings of a 
respiratory disorder and the veteran did not report any.  
Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service when considering a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  In other 
words there is no showing of continuity of symptomatology 
since the veteran's separation from the service in 1958 which 
would support finding he developed a chronic respiratory 
disorder in service.  

The preponderance of the evidence is against the claim for 
service connection for a respiratory disorder.  


ORDER

The claims for service connection for hearing loss and 
tinnitus are reopened.  

Service connection for a respiratory disorder is denied.  





REMAND

With respect to hearing loss and tinnitus, prior to April 
1977, when the veteran was examined in connection with his 
enlistment in the Army Reserves, there is no medical evidence 
of hearing loss or tinnitus.  In fact, there is evidence to 
the contrary with service medical records from the 1950's 
showing normal hearing and the veteran denying ear trouble.  
After that service, the veteran apparently worked in 
industrial environments as a truck driver, machine adjuster, 
production welder and general maintenance.  He then enlisted 
in the Army Reserves in 1977, and when examined in connection 
with that enlistment in April 1977, a left ear hearing loss 
was recorded.  At the same time, the veteran denied any other 
ear trouble.  Upon enlistment in the National Guard in 
January 1980, hearing loss was not noted on enlistment 
examination, and the veteran denied hearing loss or other ear 
trouble.  However, the veteran was ordered to a period of 
active duty training from June 23, 1980 to July 27, 1980, 
apparently to attend tank turret mechanics school.  In an 
examination conducted on July 7, 1980, hearing loss in both 
ears was noted.  Subsequent (non-military) medical records 
confirm the presence of hearing loss and the veteran's 
complaints of tinnitus.  (See e.g., the report of a July 1994 
VA examination.)  

Given the foregoing facts, the veteran should be examined and 
an opinion obtained that addresses the cause of the veteran's 
hearing loss and his tinnitus complaints.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him for hearing loss and 
tinnitus prior to 1994, that have not 
already been submitted.  VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  The veteran should be afforded a VA 
ear, nose and throat examination.  The 
claims folder should be made available 
to the examiner in conjunction with the 
examination.  The examiner is asked to 
review the veteran's claims file 
including his service medical records 
and his employment history.  Then, for 
any current hearing loss and tinnitus 
diagnosed, the examiner should offer an 
opinion as to its cause and date of 
onset.  In particular, the examiner 
should address whether hearing loss 
noted in July 1980 likely had its onset 
between June 23, 1980 and July 7, 1980 
or prior to that time, and if any 
hearing loss is considered to have pre-
dated the veteran's service between 
June 23, 1980 and July 27, 1980, an 
opinion addressing whether the hearing 
loss noted on July 7, 1980 represents 
an increase in severity beyond the 
natural progression of the disability 
should be offered.  A full rationale 
for the opinions expressed is 
requested.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


